                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 DANNY R. JONES,                                )
                                                )
        Plaintiff,                              )
                                                )        NO. 3:15-cv-01006
v.                                              )        JUDGE RICHARDSON
                                                )
THOMAS J. VILSACK, Secretary, United            )
States Department of Agriculture,               )
                                                )
        Defendant.                              )


                          ORDER AND MEMORANDUM OPINION

       Pending before the Court are a Report and Recommendation of the Magistrate Judge

(Docket No. 121) and Objections filed by Plaintiff. (Docket No. 124). Defendant has not filed a

response to the Objections.

       When a magistrate judge issues a report and recommendation regarding a dispositive

pretrial matter, the district court must review de novo any portion of the report and

recommendation to which a proper objection is made. Fed. R. Civ. P. 72(b)(3). The district judge

may accept, reject, or modify the recommended disposition, review further evidence, or return the

matter to the magistrate judge with instructions. Id.

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(3), the Court has reviewed

de novo the Report and Recommendation, the Objections, and the file. The Objections of the

Plaintiff are overruled in part, and the Report and Recommendation is adopted and approved in

part and rejected in part. As recommended by the Report & Recommendation, but to some extent

for different reasons, the Court will grant Defendant’s Motion for Summary Judgment (Doc. No.

98, “Motion”), and this action will be dismissed.




  Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 1 of 16 PageID #: 1724
                                        BACKGROUND

        Plaintiff was employed by the National Resources Conservation Service (“NRCS”) of the

United States Department of Agriculture (“USDA”) in its Murfreesboro office and then in its

Nashville office. He filed this action pro se against Defendant, alleging violations of 42 U.S.C. §§

2000e, et seq. (“Title VII”) and 29 U.S.C. §§ 791, et seq. (“Rehabilitation Act”). Specifically, the

Amended Complaint alleges that Defendant subjected Plaintiff to “retaliatory discrimination based

on my race, disability, and for engaging in protected EEO activities.” (Doc. No. 51 at 1).1

        Over a number of years (many years ago), Plaintiff filed four successive EEOC complaints

related to various claims against the NRCS that are addressed in the Report and Recommendation.

It is clear from reviewing the parties’ filings that Plaintiff is no stranger to the EEOC process,

having filed numerous complaints and other lawsuits related to his employment with the NRCS.

        Defendant filed the Motion, supported by Statements of Undisputed Fact in Support of

Summary Judgment (“Rule 56.01 statement”) and a memorandum of law (Doc. No. 104).

Opposing the Motion, Plaintiff filed a brief in opposition to the Motion (Doc. No. 107) as well as


1
  By way of background, the Court notes that Plaintiff was accused by a co-worker, Lori Pittman,
of sexual harassment in 2005. Plaintiff denied Pittman’s allegations, and an internal investigation
by NRCS was inconclusive, so no disciplinary action was taken against Plaintiff. (Doc. No. 106 at
¶¶ 4-8). Nevertheless, Plaintiff filed an EEOC Complaint of Discrimination related to this
investigation and also sued Defendant and Pittman in the Rutherford County General Sessions
Court for character defamation. (Id. at ¶¶ 9 and 11). That action was removed to this Court and
ultimately dismissed. Jones v. United States, Case No. 3:06-cv-00228, Doc. No. 31 (M.D. Tenn.
Apr. 20, 2007). After Plaintiff sued Pittman, Pittman filed an EEOC Complaint stating that
Plaintiff’s actions were retaliation for her report of sexual harassment and asking that she not be
required to work with him. (Doc. No. 106 at ¶¶ 13-14). The investigator of Pittman’s second EEOC
Complaint, apparently reopening the investigation of Pittman’s first complaint, ultimately deemed
the allegations against Plaintiff “credible by the totality of the evidence,” and the allegation of
inappropriate sexual conduct by the Plaintiff was sustained. (Id. at ¶ 17). Plaintiff disputes this
finding as well. (Id.)


                                                 2



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 2 of 16 PageID #: 1725
a response to the Rule 56.01 statement (Doc No. 106 and 106-1 through 106-25). Thereafter, the

Magistrate Judge issued the Report and Recommendation, recommending therein that the Motion

be granted. (Doc. No. 121).

                                  PLAINTIFF’S OBJECTIONS

        Initially, the Court notes that Plaintiff attempts, in a footnote, to lodge a blanket objection

to all parts of the Report and Recommendation and, relatedly, to incorporate into his Objections

his brief in opposition to the Motion and his response (Doc. No. 106) to Defendant’s Rule 56.01

statement. (Doc. No. 124 at 1, n.1). The Court understands why counsel might wish to try to cover

his bases this way. But he is simply not allowed to do so; this kind of “catch-all” objection is not

proper under the Federal Rules of Civil Procedure or the Local Rules of this Court. Fed. R. Civ. P.

72(b)(2) provides that a party may file “specific written objections” to a Report and

Recommendation, and Local Rule 72.02(a) provides that “Such objections must be written, must

state with particularity the specific portions of the Magistrate Judge’s report or proposed findings

or recommendations to which an objection is made.”2 Accordingly, Plaintiff’s footnote 1 will be

disregarded.

        Objection No. 1 - Plaintiff objects to the sua sponte dismissal of certain of his claims for

failure to exhaust administrative remedies. Although Plaintiff does not so state, the Magistrate




2
   The Local Rule also provides that any objections must be accompanied by sufficient
documentation including, but not limited to, affidavits, pertinent exhibits, and if necessary,
transcripts of the record to apprise the District Judge of the bases for the objections. Also, a
separately filed supporting memorandum of law must accompany the objections. Local Rule
72.02(a). Plaintiff has filed neither of these things.
                                                   3



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 3 of 16 PageID #: 1726
Judge used the term “sua sponte” to refer to his dismissal on exhaustion grounds only of Plaintiff’s

race-based claims raised in NRCS 2006-00103. (Doc No. 121 at 15).3

        Plaintiff does not dispute that a party must exhaust his administrative remedies before

bringing them to federal court. Instead, he states that, because failure to exhaust is not a

jurisdictional defense, the Court cannot dismiss a claim for this reason if the opposing party does

not raise it. Here, however, the opposing party did raise failure to exhaust, both in his memorandum

in support of the Motion and in his Reply. See Doc. No. 104 at 16-18 (arguing both abandonment

of claims during the process and failure to exhaust); see also Doc. No. 112 at 1-2 (making the same

argument).4 The Court is inclined to admonish Plaintiff to take more care in order to avoid wasting

the Court’s time with arguments on the premises that are demonstrably false. On the other hand,

the Court realizes that perhaps Plaintiff was misled by the Magistrate Judge’s questionable

reference to dismissing Plaintiff’s race-based claims raised in NRCS 2006-00103 “sua sponte” for

failure to exhaust.

        Plaintiff also argues that, even though the Magistrate Judge states that Plaintiff failed to

exhaust his race claim, he did raise the claim of race in his 2006 EEOC complaint, NRCS 2006-

000103, as reflected by the administrative law judge’s order setting those claims for a hearing.

Plaintiff’s statement is true. The Report and Recommendation does not say that Plaintiff did not



3
  The Magistrate Judge referred also to its dismissal of Plaintiff’s race-based claims in NRCS
2008-0132 and NRCS 2008-00817 as “sua sponte,” but the basis for his dismissal of these claims
was not the failure to exhaust, but rather the skeletal nature of the allegations purportedly
supporting them in the Second Amended Complaint and his failure to provide argument in
opposition to summary judgment as to those claims. (Doc. No. 121 at 19, 23-24). The sua sponte
dismissal of these claims is addressed below in connection with Objection No. 3.
4
 Sheppard v. Univ. of Akron, No. 5:18-cv-2223, 2019 WL 2437005, at *6 (N.D. Ohio June 11,
2019) and Fort Bend Cty., Texas v. Davis, 139 S. Ct. 1843, 1851 (2019).
                                               4



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 4 of 16 PageID #: 1727
raise a race-based claim in this EEOC Complaint; it says that he did not exhaust administrative

remedies as to any such claim. (Doc. No. 121 at 15). In particular, it says that the EEOC

Administrative Law Judge dismissed these race-based claims and that Plaintiff did not appeal such

dismissal (as required for exhaustion). (Id. at 5-6 n. 10). What Plaintiff omits from his argument

is the fact that these race-based claims were dismissed and not appealed. (Doc. No. 104-5 at 2-3).

Because he failed to appeal, Plaintiff failed to exhaust those claims.

        Plaintiff also asserts here that:

                Additionally, the R&R resolves conflicts of fact in favor of Defendant,
        instead of in favor of Plaintiff, as required. Plaintiff is entitled to make all credibility
        assessments, resolve any ambiguities, and draw all inferences in his favor, not
        Defendants. (Tolan v. Cotton, –– U.S. ––, 134 S. Ct. 1861, 1863, 188 L.Ed.2d 895
        (2014).

Doc. No. 124 at 3. But Plaintiff cites no authority for the proposition that “conflicts of fact”—or

“issues of fact as to which the parties have different positions,” which is something different and

probably what he meant—must be resolved in his favor (as the non-movant).5 This proposition is

not accurate as thus stated. True, in deciding a motion for summary judgment, this Court must

view the evidence, and draw all reasonable inferences on factual issues, in favor of the non-moving

party. B.F. Goodrich Co. v. U.S. Filter Corp., 245 F.3d 587, 591–92, 598 (6th Cir. 2001). The

Sixth Circuit also has stated, to somewhat different effect (since “evidence” and “facts” are not the

same thing), that this Court must view the facts and draw all reasonable inferences in favor of the

non-moving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.



5
  Throughout this entire discussion here, it is worth keeping in mind that “evidence” is what is
used to prove the “facts,” i.e., what the events and circumstances actually were. It is also worth
noting that “conflicting facts”—unlike “conflict evidence” or “conflicting positions regarding the
facts”—is something of an oxymoron, since the “facts”—the truth about what happened under
what circumstances—cannot be in conflict with themselves.
                                                 5



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 5 of 16 PageID #: 1728
Ct. 1348, 89 L.Ed.2d 538 (1986). And it is also true that credibility judgments and weighing of

evidence are improper. Hostettler v. College of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). And

the impropriety is most pronounced, it is true, when such judgments and weighing go against the

non-movant.

        But none of this is to say that the Court must resolve “conflicts of fact” (or conflicts in

positions regarding the facts) in favor of the non-movant. Instead, even after viewing the evidence

(and/or facts) in favor of the non-movant and drawing all reasonable inferences in favor of the

non-movant, the Court may find that the facts are in favor of the movant—i.e., may resolve the

facts in favor of the movant. B&P Littleford, LLC v. Prescott Mach., LLC, 417 F. Supp. 3d 844,

850 (E.D. Mich. 2019) (“The Court must view the evidence and draw all reasonable inferences in

favor of the non-movant and determine ‘whether the evidence presents a sufficient disagreement

to require submission to a jury or whether it is so one-sided that one party must prevail as a matter

of law.’”) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986)). In short, the

Magistrate Judge did not err in allegedly violating his purported obligation to resolve “conflicts of

fact” in Plaintiff’s favor, because there was no such obligation. Issues of fact should not necessarily

be resolved in favor of the non-movant. Instead, depending on the record, issues of fact should be

resolved in favor of the movant (and against the non-movant),6 and Plaintiff fails to explain why

they should be resolved in his favor. Among other things, he fails to point to any specific issues of

fact and how they were improperly resolved against him and in favor of Defendant.



6
  When then Court refers here to resolving an issue of fact in favor of the movant, it means
resolving in the movant’s favor the question of whether there exists a genuine regarding that fact;
at the summary judgment stage, a district court generally does not need to resolve “issues of fact”
any more specifically than that, as for example by making particular findings as to what exactly
“the facts” are.
                                                 6



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 6 of 16 PageID #: 1729
        Plaintiff’s first objection is overruled.

        Objection No. 2 – Plaintiff argues that the Magistrate Judge’s analysis of his reprisal claim

is incorrect. Plaintiff’s objection on this point is well-taken. The Magistrate Judge analyzed

Plaintiff’s reprisal claim as if it were a third-party reprisal claim; that is, a claim that a plaintiff

was retaliated against because of the protected activity of a third party, someone with whom the

plaintiff had a known connection, not because of his own protected activity.7 The Magistrate Judge

cited Thompson v. North Am. Stainless (NAS), LP, 562 U.S. 170 (2011), in which the Court stated

that “a reasonable worker [the third party] might be dissuaded from engaging in protected activity

if she knew that her fiancé [the plaintiff bringing the reprisal claim] would be fired.” Id. at 174.

        But Plaintiff has not filed a “third-party reprisal” claim. As he states elsewhere in his

Objections, “Plaintiff made a claim of reprisal based on his own experience of Agency actions

directed toward him that would reasonably deter an employee from engaging in a protected

activity.” (Doc. No. 124 at 6). Even though his Amended Complaint, filed pro se, calls his first

cause of action “reprisal,” there is nothing in his allegations or his arguments to indicate he

intended anything other than a retaliation claim. It is Plaintiff’s protected activity, not someone

else’s, that forms the basis for this retaliation claim. The Magistrate Judge’s analysis of a third-

party reprisal claim is inapposite. Plaintiff’s second objection is well-taken. Plaintiff’s retaliation




7
  The Report and Recommendation states, for example, that “Pittman would not have been deterred
from filing her EEO complaint had she known that plaintiff would be reassigned to the Nashville
office and a second investigation conducted into her September 2005 complaint against plaintiff.”
(Doc. No. 121 at 17). It does not matter in this case whether Pittman would have been deterred
from anything; it is Plaintiff’s EEOC activity that is relevant.


                                                    7



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 7 of 16 PageID #: 1730
claim should not be analyzed as a third-party reprisal claim. Rather, it should be, and is, reviewed

under the standard for retaliation claims, as discussed below.

        Objection No. 3 – This objection relates solely to Plaintiff’s claims that had originally

been raised in EEOC Complaint NRCS 2008-00132. (Doc. No. 124 at 4). Plaintiff first objects to

the sua sponte dismissal of these claims. But Plaintiff nowhere states what is erroneous about such

sua sponte dismissal. Notably, as stated in a footnote above, the sua sponte dismissal of these

claims was not based on failure to exhaust8—which is the only basis for sua sponte dismissal

Plaintiff even discussed in Objection 1—but rather on the barebones nature of such claims (as set

forth in the Second Amended Complaint) and his failure to provide argument in opposition to

summary judgment as to those claims. Plaintiff provides no authority or argument for the

proposition that dismissal of these claims on this basis was erroneous, and the Court does not see

why it was erroneous. Objection No. 3 therefore is overruled in this regard.

        Plaintiff also objects to the Magistrate Judge’s findings regarding these claims.

Specifically, Plaintiff challenges the Magistrate Judge’s decision to be unpersuaded by the

conflicting facts raised by Plaintiff, due to what the Magistrate Judge characterized as the

“conclusory, speculative and unsubstantiated nature of plaintiff’s response to the motion for

summary judgment.” The specific language Plaintiff quotes comes from the Magistrate Judge’s

analysis of Plaintiff’s claim of racial-discrimination-based claims, not his retaliation (or “reprisal”)

claim. (Doc. No. 121 at 19). The race discrimination claim in Plaintiff’s Amended Complaint

(Second Cause of Action) is based upon the allegation that Defendant required Plaintiff to have a

Bachelor of Science degree in geography to continue working in his GIS position and did not make


8
 As the Magistrate Judge put it, “[P]laintiff exhausted his race-based claims raised in NRCS 2008-
00312.” (Doc. No. 121 at 18).
                                                  8



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 8 of 16 PageID #: 1731
that requirement of two Caucasian employees. (Doc. No. 51 at 17). In his Objection, Plaintiff has

not cited the Court to anything that supports that claim. Nor has Plaintiff provided any support for

the conclusory assertions he relies on here: that the Magistrate Judge’s analysis overlook[ed] the

conflicting facts set out in Plaintiff’s prior filings including in [Doc No. 106 and its 25 attachments]

and misapplie[d] the legal analysis standard discussed below [in Objection No. 4].” (Doc No. 124

at 4). He fails to identify the “conflicting facts” (or conflicting “evidence,” for that matter) that

supposedly were overlooked; he fails to direct the Court to any particular fact or exhibit. Still less

does Plaintiff explain how such alleged overlooking resulted in a legally erroneous conclusion.

Again, the objections of the Plaintiff must be specific and supported by sufficient documentation

to apprise the Court of the basis for the objections. Local Rule 72.02(a). Here, they simply are not.

Likewise, Plaintiff fails to explain how the Magistrate Judge “misapplied” the legal standard. And

the Court is not required to search the record to identify or support Plaintiff’s particular arguments

or allegations of fact.9

        This objection is overruled.

        Objection No. 4 – Plaintiff contends that the Magistrate Judge applied an overly

burdensome prima facie standard and did not consider the evidence in the light most favorable to

the Plaintiff. But in this broad objection Plaintiff does not identify which prima facie standard he

considers to have been misapplied, how he believes it was misapplied (beyond the overly simplistic

notion that the standard generally was applied too strictly to him), or which evidence he believes

the Magistrate Judge failed to consider in the light most favorable to him. As noted above,


9
  The Court will not “‘sua sponte comb the record from the partisan perspective of an advocate for
the non-moving party.’” Olmstead v. Fentress Cty., TN, No. 2:16-cv-00046, 2019 WL 1556657,
at *13 (M.D. Tenn. Apr. 10, 2019) (quoting Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 410
(6th Cir. 1992)).
                                                9



    Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 9 of 16 PageID #: 1732
objections to Reports and Recommendations must be specific and must set forth, with particularity,

those portions of the Report and Recommendation to which objection is made. The Court cannot

identify the subject of this objection and, therefore, the objection is over-ruled.

       Objection No. 5 – Plaintiff objects to the analysis the Magistrate Judge applied concerning

what a reasonable juror would or would not do. The specific language challenged by Plaintiff is as

follows: “Given the evidence, any reasonable juror would find that plaintiff failed to make a prima

facie showing of retaliation.” (Doc. No. 121 at 21). The Court finds that this objection is not

persuasive.

       The standard for summary judgment states that a genuine dispute of material fact exists if

the evidence is such that a reasonable jury could return a verdict for the nonmoving party. Harris

v. Klare, 902 F.3d 630, 634-35 (6th Cir. 2018). If a reasonable jury could find in favor of the

nonmoving party, then summary judgment is not appropriate; but if no reasonable jury could find

in favor of the nonmoving party, then summary judgment is appropriate. Line v. Portage Cty. Bd.

of Comm’rs, 5 F. Supp. 3d 902, 9212 (N.D. Ohio 2014) (“summary judgment is warranted if, in

light of the evidence viewed in the light most favorable to the plaintiff, no reasonable juror could

fail to return a verdict for the defendant.”). If a reasonable jury could not find that the nonmoving

party is entitled to a verdict, then there is no genuine issue for trial and summary judgment is

appropriate. Feliciano v. City of Cleveland, 988 F.2d 649, 654 (6th Cir. 1993) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). These propositions are not inconsistent with the

proposition implied by the Magistrate Judge, i.e., that summary judgment is appropriate if no

reasonable juror could find for the non-movant.

       And whatever verbal formulation was used by the Magistrate Judge, his ultimate decision

on the pertinent issue was both supported and correct. He found that the length of time Plaintiff
                                                  10



 Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 10 of 16 PageID #: 1733
was temporarily assigned to the Nashville office was not retaliatory; rather, it was based on the

length of time the EEOC was considering what could be called “cross-complaints” of Pittman and

Plaintiff. Thus, the length of time, though related to his filing, was not in retaliation for his filing.

Plaintiff admitted, in response to the Motion, that he was temporarily reassigned, “pending the

investigation.” (Doc. No. 107 at 12). Plaintiff has not presented sufficient supporting evidence

whereby a reasonable juror could find that the accommodations he requested were reasonably

necessary under the ADA.10

        Plaintiff’s Objection No. 5 is overruled.

        Objection No. 6 – Plaintiff argues that the Magistrate Judge also misapplied the standard

for a “materially adverse employment action” for purposes of his retaliation claim.

        The elements of a retaliation claim are similar but distinct from those of a discrimination

claim, and the Magistrate Judge did not make that distinction. He found that Plaintiff did not suffer

an adverse employment action for purposes of his race discrimination claim (Doc. No. 121 at 27-

29) and then concluded that, for the same reasons, Plaintiff was not subjected to a materially

adverse action for purposes of his retaliation claim as well. (Id. at 29). This conclusion is based on

an incorrect assumption.

        To establish a prima facie case of retaliation under Title VII, a plaintiff must show, by a

preponderance of the evidence: (1) he engaged in protected activity; (2) his exercise of such




10
    Moreover, as the Magistrate Judge found, the evidence shows that two of these three
accommodations were provided, albeit not exactly as Plaintiff desired. Plaintiff’s request for a
cubicle with a window was granted when one became available, and Defendant offered to purchase
a less expensive noise-cancelling headset for him, but Plaintiff did not accept that offer. (Doc. No.
121 at 25).


                                                    11



 Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 11 of 16 PageID #: 1734
protected activity was known by the defendant; (3) thereafter, the defendant took an action that

was “materially adverse” to the plaintiff; and (4) there was a causal connection between the

protected activity and the materially adverse action. Hasting v. First Cmty. Mortg., No. 3:17-cv-

00989, 2019 WL 3456998, at *8 (M.D. Tenn. July 31, 2019). To demonstrate the third

requirement, a plaintiff must show that a reasonable employee would have found the challenged

action materially adverse, which in the Title VII retaliation context means it well might have

dissuaded a reasonable worker from making or supporting a charge of discrimination. Id. This

requirement is different, and less onerous, than the requirement for showing a materially adverse

action in the Title VII discrimination context. See Hubbell v. FedEx SmartPost, Inc., 933 F.3d

558, 569–70 (6th Cir. 2019); Queen v. City of Bowling Green, Ky, 956 F.3d 893, 903 (6th Cir.

2020). In particular, the anti-retaliation provision of Title VII, unlike the anti-discrimination

provision, is not limited to discriminatory actions that affect the terms and conditions of

employment. Rogers v. Henry Ford Health Syst., 897 F.3d 763, 775-76 (6th Cir. 2018).11

       The Magistrate Judge cites to the Sixth Circuit’s decision in White v. Burlington N. & Santa

Fe Ry. Co., 364 F.3d 789 (6th Cir. 2004) to state that an adverse employment action is “a materially

adverse change in the terms of [a person’s] employment.” (Doc. No. 121 at 27). The Sixth Circuit’s




11
   The Supreme Court made clear in Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53
(2006), that the requirements for a retaliation claim are in fact considerably less stringent than the
requirements for a discrimination claim. Burlington, 48 U.S. 53, 59–69. It concluded that “Title
VII’s substantive [antidiscrimination] provision and its antiretaliation provision are not
coterminous.” Id. at 67. A plaintiff alleging discrimination has to show conduct that “affect[s] the
terms and conditions of employment.” Id. at 64. But a plaintiff seeking Title VII’s protection
against retaliation need show only “that a reasonable employee would have found the challenged
action materially adverse, which in this context means it well might have dissuaded a reasonable
worker from making or supporting a charge of discrimination.” Id. at 68; Queen, 956 F.3d at 903.


                                                 12



 Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 12 of 16 PageID #: 1735
view expressed in the White opinion concerning this issue as it applies to a retaliation claim was

explicitly rejected by the Supreme Court on direct review of that very opinion. See Burlington N.

& Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006). The Sixth Circuit itself has expressly

recognized this rejection:

       Although we had previously held that the same requirements apply to Title VII
       retaliation claims and Title VII discrimination claims, the Supreme Court made
       clear in Burlington Northern that the requirements for a retaliation claim are in fact
       considerably less stringent. See Burlington N. & Santa Fe Ry. Co. v. White, 548
       U.S. 53, 59–69, 126 S. Ct. 2405, 165 L.Ed.2d 345 (2006) (rejecting the Sixth
       Circuit’s contrary view).

Hubbell, 933 F.3d at 569. Therefore, the Magistrate Judge used an incorrect standard in analyzing

whether Plaintiff suffered a “materially adverse” employment action for purposes of his retaliation

claim. The issue is whether the challenged action might have dissuaded a reasonable worker from

making or supporting a charge of discrimination. The standard is less onerous than that applied by

the Magistrate Judge.

       The Court must determine, therefore, whether this mistake results in a different outcome;

that is, whether Defendant has carried his burden to show no genuine issue of material fact as to

this element of the particular retaliation claim at issue. The Magistrate Judge applied this incorrect

standard in connection with NRCS-2009-00210, filed by Plaintiff on February 20, 2009. (Doc. No.

121 at 11 and 29). The issue was whether Defendant retaliated against Plaintiff for prior EEO

activity when management replaced and reassigned him, on October 26, 2008, from his position

of Geographical Information System Specialist (“GIS”) GS-0457-09 in the Murfreesboro Field

Office to a position of Soil Conservationist GS-0457-09 in the Tennessee State Office in Nashville.

(Doc. No. 51-2 at 2). Defendant has shown that this new title and these new duties did not involve

a change in grade or pay for Plaintiff.

                                                 13



 Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 13 of 16 PageID #: 1736
       Plaintiff argues that although this reassignment did not involve a change in grade or pay, it

was essentially a demotion with different, lesser job duties. (Doc. No. 107 at 16). Assuming for

purposes of this Motion that this reassignment was “materially adverse” as that term is properly

construed in the Title VII retaliation context—i.e., that it might have dissuaded a reasonable

worker from making or supporting a charge of discrimination—Plaintiff still must show a causal

connection between his protected activity and the materially adverse action. It is undisputed that

at the time of his permanent reassignment (October 26, 2008), Plaintiff had initiated numerous

EEOC complaints against Defendant, including one on August 23, 2008.12 As noted above, the

reassignment was made permanent when the EEOC issued a Final Agency Decision concerning

the complaints of Plaintiff and Pittman. Based on the temporal proximity of Plaintiff’s EEOC

activity and his reassignment, the Court will assume, for purposes of this Motion, that Plaintiff has

shown a causal connection between his EEOC activity and his reassignment.

       If a plaintiff satisfies the elements of his prima facie case, then the burden shifts to the

employer to articulate a legitimate, nondiscriminatory reason for its employment decision. Wyatt

v. Nissan N. Am., Inc., No. 3:17-cv-1545, 2019 WL 6682197, at *8 (M.D. Tenn. Dec. 6, 2019). If

the employer provides such a reason, the burden shifts back to the plaintiff to show that the

legitimate reason offered by the employer was not its true reason but rather was pretext for

unlawful retaliation. Id. Thus, here, the burden shifts to Defendant to articulate a legitimate, non-

retaliatory reason for its decision to permanently reassign Plaintiff to the position of Soil


12
   It is also undisputed that Plaintiff was temporarily reassigned to the Nashville office in April of
2006 (Doc. No. 106 at ¶ 19) and that, after being notified of his temporary reassignment, Plaintiff
immediately amended his February 2, 2006 EEOC Complaint (NRCS-2006-00103) to add a
retaliation claim based upon this temporary reassignment. (Id. at ¶ 20).


                                                 14



 Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 14 of 16 PageID #: 1737
Conservationist at the Nashville office. Defendant has articulated those reasons as: (1) the need to

separate Plaintiff and Pittman, the two employees involved in the allegations of harassment and

sexual misconduct, given their history and the results of the second investigation into those

allegations (Doc. No. 112 at 6; Doc. No. 106 at ¶¶ 47-48);13 (2) Defendant’s need to have Plaintiff

at the Nashville office (Id.); and (3) the arrival of a new server, data management duties, and

providing better assistance to clients. (Id. at ¶ 49). The Court finds that Defendant has sufficiently

articulated a legitimate, non-discriminatory reason for permanently reassigning Plaintiff to the Soil

Conservationist position in Nashville.

       Therefore, the burden shifts to Plaintiff to show that Defendant’s articulated reasons were

pretext for retaliation. He may establish pretext by showing that the proffered reason had no basis

in fact, did not motivate the termination, or was insufficient to warrant the termination. Marshall

v. The Rawlings Co., LLC, 854 F.3d 368, 379 (6th Cir. 2017).

       Nowhere in Plaintiff’s Amended Complaint, Response to the Motion, or Objections does

Plaintiff mention pretext. Plaintiff does not suggest in his Objections that the Magistrate Judge

should have found that Defendant’s asserted nondiscriminatory reasons for reassigning him to the

Nashville Office were pretextual. He has not shown that those reasons had no basis in fact, did not

actually motivate the decision, or were insufficient to warrant the reassignment. “Simply put, there

is no genuine issue of material fact as to pretext.” Grosjean v. First Energy Corp., 196 F. Supp.

2d 522, 529 (N.D. Ohio 2002).


13
  Transfers intended to respond to and resolve an employee's problems with another employee do
not constitute adverse employment action within the meaning of Title VII. Hawkins v. Maury Cty.
Bd. of Educ., No. 1:12-cv-00184, 2015 WL 4546783, at *11 (M.D. Tenn. July 27, 2015) (citing
Blackburn v. Shelby Cty., 770 F. Supp. 2d 896, 923 (W.D.Tenn.2011)).


                                                 15



 Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 15 of 16 PageID #: 1738
       The Court finds that Plaintiff’s Objection 6 is well-taken, but it does not change the result.

Even using the correct standard for “materially adverse” in the context of a retaliation claims,

rather than the incorrect standard used by the Magistrate Judge, such claim fails here due to the

lack of genuine issue as to pretext.

                                         CONCLUSION

       For the reasons stated herein, Plaintiff’s Objections are sustained in part and overruled in

part. Therefore, the Report and the Recommendation of the Magistrate Judge is adopted and

approved in part and rejected in part. However, for the reasons stated in the Report and

Recommendation as modified herein, Defendant’s Motion for Summary Judgment (Doc. No. 98)

is GRANTED, and this action is DISMISSED. The Clerk is directed to close the file. This Order

shall constitute the final judgment for purposes of Fed. R. Civ. P . 58.

       IT IS SO ORDERED.


                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 16



 Case 3:15-cv-01006 Document 126 Filed 06/17/20 Page 16 of 16 PageID #: 1739
